DETAILED ACTION
	The response filed 09/16/2021 has been acknowledged. Claims 1-6 have been amended. Claims 1-6 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the physical displace space" in the amended receiving limitation.  There is insufficient antecedent basis for this limitation in the claim. The Examiner understands this to be “the physical display space” and has examined the claim as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of storing data, receiving and converting a request, providing and updating an interface, generating a recommendation using a model, and providing a recommendation based on the request and the model. 
The limitations of storing information, receiving a request, generating a recommendation using a model, and providing the recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” and “data store” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “data store” language, “storing data” in the context of this claim encompasses the user memorizing or looking up stored information. Similarly, the limitations of receiving requests and providing recommendations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “receiving” and “providing” in the context of this claim encompasses the user hearing a request and physically providing the information. Furthermore, the step of generating the recommendation based on the model is as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of utilizing a processor, data store, and an interface to perform the steps. The processor and data store are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving inputs, performing analysis/calculations, and providing output, the data store for storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The invention further includes additional limitations directed towards the conversion of the request into parameters for a model. This is well-understood, routine, and conventional as this is utilizing an interface to convert user inputs into information usable by a computer model as discussed in Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d. Furthermore, while the claimed invention includes a particular interface, the interface is merely used as a tool for performing the abstract idea as discussed in Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d, including the interface being responsive to user inputs. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Shultz et al. (US 20030061211 A1) (hereafter Shultz), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan).

A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit information related to each available outdoor advertising unit of the multiple outdoor advertising units. Exemplary available outdoor advertising unit information can comprise: (a) advertising campaign media types (e.g., aerial, billboard, wall-scape, digital video, indoor signage, mobile, telephone booth or call box, poster, street furniture (e.g., bus shelters), transit (e.g., moving objects), urban panel, alternative media formats, such as, for example, advertising at gas pumps and/or train and subway stations, etc.), (b) viewing direction (e.g., direction(s) (e.g., north, south, etc.) the available outdoor advertising unit faces), (c) related demographic information (e.g., age(s) of a target audience, income(s) of the target audience, etc.), (d) reach of the available outdoor advertising unit (e.g., defining an opportunity (e.g., a percentage chance) of the target audience to view the unit during an advertising campaign), (e) daily effective circulation (DEC) measurements, showing, latitude and longitude information, (f) illumination (e.g., whether the available outdoor advertising unit is  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 410.” Warrum discloses a processor for executing stored instructions.)
receiving a request from a user interactively and dynamically via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request, (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) 
wherein the request received from the user comprises references to physical addresses of the physical displace space identifiable on the map section; (See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details.” Warrum discloses the concept of the search criteria to include references to the physical addresses of the display space.)
Although Warrum discloses the above-enclosed invention including the concept of an interface for receiving search inputs and providing results via an interactive and 
However Shultz as shown, which talks about geographic information system search engine, teaches the concept of updating an interface in response to the user input. 
 In response to receiving each piece of user desirable information for the out-of- home campaign placement received as part the request from the user, the GUI updates the menu bar area and the map section of the GUI dynamically; (See Shultz fig. 4 and ¶0069, “Turning to FIG. 4, an example interface 421 (e.g., HTML interface 21) with a GIS-based search system preferably includes a geographic reference portion 430, a text information/search portion 440 and preferably, one or more tool bars 460.” See also Shultz ¶0062, “Another feature of the invention is the capability for the GIS-based search engine to display and dynamically update a user map according to the location and/or distance of searched entities. For example, if the user query (step 202) included steak houses near a desired map location, and one or more matching records of the search result did not fall within the currently displayed user map region, the area of displayed map may be updated (automatically or upon user selection) to accommodate the returned result within the displayed map region (step 242). By way of example, if application and business logic layer 25 determines that any location information search results include geocodes or geocode reference points outside of the presently displayed map, it (automatically or upon user notification and request) interfaces with map server 134 to reconfigure or extend the map view 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shultz with the invention of Warrum. As shown, Warrum discloses an interface which enable a user to input requests and provide the user with a map and results. Shultz further teaches the concept of maintaining the interface including updating the interface in response to the user input. Shultz teaches this concept to provide the user with additional tools and interfacing capabilities to the user for performing location based searches including both enhanced selection and result viewing capability (See Shultz ¶0070-¶0074). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shultz to further improve the interface for location based searching to provide enhance user search functionality and provide visualized results as needed by the user.
Converting the each piece of user desirable information as part of the request as parameters of a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the 
Although the combination of Warrum and Shultz discloses the above-enclosed invention, the combination fails to explicitly disclose the particular model.
However Balakrishnan as shown, which talks about managing advertisements, teaches the concept of utilizing particular models and metrics for optimization of advertising availability.
(See Balakrishnan ¶0036, “CPM is defined as cost per thousand impressions. At the level of a campaign, given an advertising budget, CPM is the ratio of the campaign cost (in dollars) to the number of impressions (in thousands) that the campaign achieves. Similarly, one can also define the CPM at the level of a Slot. CPM of a Slot is the cost of a single ad insertion in that Slot, divided by the number of impressions the ad achieves in that Slot. The algorithm for creating a CPM optimized media plan for the target group can be seen as a two-step process: Step 1--Using the past viewership history of the target audience, learn a model to forecast the number of target 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the combination of Warrum and Shultz. As shown, the combination discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan to further determine avails which provide the optimized solutions to the advertisers. 
Generating a recommendation based on the model; (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition 
in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)
As per claim 3:
A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space, wherein the out of home campaign comprises; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 410.” Warrum discloses a processor for executing stored instructions.)
receiving a request from a user via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request; (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) via one or more graphical user interfaces. One or more of the modules of proposal generator 102 can also be in communication with each other, as applicable.” Warrum discloses a graphical user interface. See also Warrum ¶0013, “The criteria definition module can define one or more criteria from which to select one or more outdoor advertising units, and the one or more outdoor advertising units can be suitable for implementing an advertising campaign associated with a buyer. The information gatherer module can define information related to the buyer and the advertising campaign. Meanwhile, the unit inventory searcher module can provide a selectable pool of outdoor advertising units from the multiple available outdoor advertising units based on the one or more criteria, 
Although Warrum discloses the above-enclosed invention including the concept of an interface for receiving search inputs and providing results via an interactive and dynamic interface, Warrum fails to explicitly disclose updating the interface in response to the user input.
However Shultz as shown, which talks about geographic information system search engine, teaches the concept of updating an interface in response to the user input. 
In response to receiving each piece of user desirable information for the out-of- home campaign placement received as part the request from the user, the GUI updates the menu bar area and the map section of the GUI dynamically; (See Shultz fig. 4 and ¶0069, “Turning to FIG. 4, an example interface 421 (e.g., HTML interface 21) with a GIS-based search system preferably includes a geographic reference portion 430, a text information/search portion 440 and preferably, one or more tool bars 460.” See also 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shultz with the invention of Warrum. As shown, Warrum discloses an interface which enable a user to input requests and provide the user with a map and results. Shultz further teaches the concept of maintaining the interface including updating the interface in response to the user input. Shultz teaches this concept to provide the user with additional tools and interfacing capabilities to the user for performing location based searches including both enhanced selection and result viewing capability (See Shultz ¶0070-¶0074). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shultz to further improve the interface for location based 
converting the each piece of user desirable information as part of the request as parameters of a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the proposal can include any of the criteria (e.g., the budget of the buyer), a total property cost for the outdoor advertising units over the duration of the advertising campaign (e.g., as defined by the advertising campaign start date and end date), an installation cost for the outdoor advertising units, a total cost of the outdoor advertising units included in the proposal (e.g., such that the buyer is able to compare the total cost to the budget of the buyer), etc. In many embodiments, the seller(s) can continue to view the viewable pictures, locations, and/or descriptions of the outdoor advertising units via the proposal. In further embodiments, proposal assembler module 109 can also assemble the RFP provided by the buyer.” Warrum discloses using user desired information as parameters for generating a proposal.) 
Although the combination of Warrum and Shultz discloses the above-enclosed invention, the combination fails to explicitly disclose the particular model.

(See Balakrishnan ¶0036, “CPM is defined as cost per thousand impressions. At the level of a campaign, given an advertising budget, CPM is the ratio of the campaign cost (in dollars) to the number of impressions (in thousands) that the campaign achieves. Similarly, one can also define the CPM at the level of a Slot. CPM of a Slot is the cost of a single ad insertion in that Slot, divided by the number of impressions the ad achieves in that Slot. The algorithm for creating a CPM optimized media plan for the target group can be seen as a two-step process: Step 1--Using the past viewership history of the target audience, learn a model to forecast the number of target impressions in all the insertable Slots in the time period for which the media campaign is sought. Step 2--Select Slots for the media campaign which optimize the campaign CPM using these predicted Slot target impressions estimates. Once an accurate estimation of the number of impressions for all the insertable Slots is attained, creating a media plan that optimizes the CPM (Step 2 above) involves sequentially picking slots that provide the best value for impressions.” Balakrishnan teaches the concept of determining optimal avails based on a model which accounts for budget, cost per impression, impression per placement, and a plurality of factors. See also Balakrishnan ¶0050, “In the context of fractional reach, the main difference is that the data assumed to have knowledge of per user is the probability that they will watch a particular Slot (and not the hard threshholded binary version of this data above). For fractional reach, v(u, s) will represent user Slot viewership probabilities (given any user viewership in a Slot, these 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the combination of Warrum and Shultz. As shown, the combination discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan to further determine avails which provide the optimized solutions to the advertisers. 
Generating a recommendation based on the model; (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor 
and in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)

Claims 2, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Shultz et al. (US 20030061211 A1) (hereafter Shultz), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan).

Claims *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Shultz et al. (US 20030061211 A1) (hereafter Shultz), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Boyle (US 20070050372 A1) (hereafter Boyle).

As per claim 2:
The computerized system of claim 1, wherein the each piece of user desirable information as part of the request from the user comprises: 
a target audience to optimize impressions; 
a budget to constrain optimization;
 a location (City/Town, Conurbation, DMA/TV Areas); 
a media formats (Size or format of the placement); and 
a media owners.
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details. Other advertising campaign details can comprise any demographic information related to the target audience (e.g., gender, age range, income, residence, population), and any other desired metrics (e.g., viewing direction, illumination, DEC measurements, EOI measurements, reach, showing, identification 
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing the total available ad spaces 675 corresponding to those ad sites selected by the user via the search criteria window and list 635 of ad sites. The list identifies the ad spaces for purchase based on the location of available ad space and the time the ad space is available. In the illustrative embodiment of FIG. 10, the user views the available ad space for months June through August which may be approximately the next 90 days. The cost of purchasing ad space for a block of time is also illustrated, and the user may select to purchase ad space by selection of one or more location and time specific purchase boxes. For instance, in the embodiment shown in FIG. 10 the user has selected each of the purchase ad space for June, July and August on the networks at the University of Alabama, University of Florida, and Florida A&M University 1060.” Boyles teaches the concept of searching avails to further include a criteria for particular media owners.)

As per claim 4:
The computerized system of claim 3, wherein the each piece of user desirable information as part of the request comprises: 
a target audience to optimize reach; 
a budget to constrain optimization; 
a location (City/Town, Conurbation, DMA/TV Areas);
 a media formats (Size or format of the placement); and 
a media owners. 
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) 
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing the total available ad spaces 675 corresponding to those ad sites selected by the user via the search criteria window and list 635 of ad sites. The list identifies the ad spaces for purchase based on the location of available ad space and the time the ad space is available. In the illustrative embodiment of FIG. 10, the user views the available ad space for months June through August which may be approximately the next 90 days. The cost of purchasing ad space for a block of time is also illustrated, and the user may select to purchase ad space by selection of one or more location and time specific purchase boxes. For instance, in the embodiment shown in FIG. 10 the user has selected each of the purchase ad space for June, July and August on the networks at 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Boyle with the combination of Warrum, Shultz, and Balakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination of Warrum and Balakrishnan discloses the concept of searching and filtering avails based on a plurality of factors including location. Boyle further teaches the concept of further filtering the owners/networks to which the avails are part of. Thus it would have been obvious and predictable to provide results with additional filters as this information is already stored and referenced during a search for avails.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Shultz et al. (US 20030061211 A1) (hereafter Shultz), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Brixius et al. (US 20170323332 A1) (hereafter Brixius).
As per claim 5:
A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: audience modelling for relationship of Billboard frequency to probability of impact, including drivers for Geography and location, Age, Income, Ethnicity, Occupation, Religion; a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit information related to each available outdoor advertising unit of the multiple outdoor advertising units. Exemplary available outdoor advertising unit information can comprise: (a) advertising campaign media types (e.g., aerial, billboard, wall-scape, digital video, indoor signage, mobile, telephone booth or call box, poster, street furniture (e.g., bus shelters), transit (e.g., moving objects), urban panel, alternative media formats, such as, for example, advertising at gas pumps and/or train and subway stations, etc.), (b) viewing direction (e.g., direction(s) (e.g., north, south, etc.) the available outdoor advertising unit faces), (c) related demographic information (e.g., age(s) of a target audience, income(s) of the target audience, etc.), (d) reach of the available outdoor advertising unit (e.g., defining an opportunity (e.g., a percentage chance) of the target audience to view the unit during an advertising campaign), (e) daily effective circulation (DEC) measurements, showing, latitude and longitude information, (f) illumination (e.g., whether the available outdoor advertising unit is illuminated), (g) identification number of the available outdoor advertising unit, (h) showing information, (i) region (e.g., state, county, city, etc.), (j) eyes on impression (EOI) measurements, etc. DEC measurements define the average number of persons  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 410.” Warrum discloses a processor for executing stored instructions.)
receiving a request from a user via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request; (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) via one or more graphical user interfaces. One or more of the modules of proposal generator 102 can also be in communication with each other, as applicable.” Warrum discloses a graphical user interface. See also Warrum ¶0013, “The criteria definition module can define one 
Although Warrum discloses the above-enclosed invention including the concept of an interface for receiving search inputs and providing results via an interactive and dynamic interface, Warrum fails to explicitly disclose updating the interface in response to the user input.
However Shultz as shown, which talks about geographic information system search engine, teaches the concept of updating an interface in response to the user input. 
in response to receiving each piece of user desirable information for the out-of- home campaign placement received as part the request from the user, the GUI updates the menu bar area and the map section of the GUI dynamically; (See Shultz fig. 4 and ¶0069, “Turning to FIG. 4, an example interface 421 (e.g., HTML interface 21) with a GIS-based search system preferably includes a geographic reference portion 430, a text information/search portion 440 and preferably, one or more tool bars 460.” See also Shultz ¶0062, “Another feature of the invention is the capability for the GIS-based search engine to display and dynamically update a user map according to the location and/or distance of searched entities. For example, if the user query (step 202) included steak houses near a desired map location, and one or more matching records of the search result did not fall within the currently displayed user map region, the area of displayed map may be updated (automatically or upon user selection) to accommodate the returned result within the displayed map region (step 242). By way of example, if application and business logic layer 25 determines that any location information search results include geocodes or geocode reference points outside of the presently displayed map, it (automatically or upon user notification and request) interfaces with map server 134 to reconfigure or extend the map view accordingly.” Shultz teaches the concept of an interface including updating both a map and menu/text regions of an interface based on user request inputs.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shultz with the invention of Warrum. As shown, Warrum discloses an interface which enable a user to input requests and provide the user with a map and results. Shultz further teaches the concept of 
Converting the each piece of user desirable information as part of the request as parameters of a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the proposal can include any of the criteria (e.g., the budget of the buyer), a total property cost for the outdoor advertising units over the duration of the advertising campaign (e.g., as defined by the advertising campaign start date and end date), an installation cost for the outdoor advertising units, a total cost of the outdoor advertising units included in the proposal (e.g., such that the buyer is able to compare the total cost to the budget of the buyer), etc. In many embodiments, the seller(s) can continue to view the viewable 
Although Warrum and Shultz discloses the above-enclosed invention, the combination fails to explicitly disclose the particular model.
However Balakrishnan as shown, which talks about managing advertisements, teaches the concept of utilizing particular models and metrics for optimization of advertising availability.
(See Balakrishnan ¶0036, “CPM is defined as cost per thousand impressions. At the level of a campaign, given an advertising budget, CPM is the ratio of the campaign cost (in dollars) to the number of impressions (in thousands) that the campaign achieves. Similarly, one can also define the CPM at the level of a Slot. CPM of a Slot is the cost of a single ad insertion in that Slot, divided by the number of impressions the ad achieves in that Slot. The algorithm for creating a CPM optimized media plan for the target group can be seen as a two-step process: Step 1--Using the past viewership history of the target audience, learn a model to forecast the number of target impressions in all the insertable Slots in the time period for which the media campaign is sought. Step 2--Select Slots for the media campaign which optimize the campaign CPM using these predicted Slot target impressions estimates. Once an accurate estimation of the number of impressions for all the insertable Slots is attained, creating a media plan that optimizes the CPM (Step 2 above) involves sequentially picking slots that provide the best value for impressions.” Balakrishnan teaches the concept of determining 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the combination of Warrum and Shultz. As shown, the combination discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan to further determine avails which provide the optimized solutions to the advertisers. 
Although the combination of Warrum, Shultz, and Balakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose modeling an impact metric.
However Brixius as shown, which talks about incorporating saturation effects into marketing models, teaches the concept of modeling impact metrics.
(See Brixius ¶0025, “As shown in the graph 200, the response curve 202, based upon a best fit curve of the calculated lift in sales contributed by the corresponding advertising campaign, is a straight line. Accordingly, the response curve 202 cannot be used to forecast future sales or project the impact of increasing GRPs with any reliability. Some analysts attempt to adjust marketing mix systems results, such as the response curve 202 of FIG. 2, to account for saturation after model estimation is completed.” See also Brixius ¶0018, “GRPs are calculated by multiplying the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Brixius with the combination of Warrum, Shultz, and Balakrishnan. The combination discloses the concept of utilizing a model to determine optimal avails including accounting for budget, cost, and reach. Brixius further teaches the concept of modeling impact. Brixius teaches this concept as impact reflect the effectiveness of an advertisement campaign as the reach metric does not fully account for saturation and diminishing returns (See Brixius ¶0024). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Brixius to further determine optimal advertising avail by further accounting for additional metrics which reflect the effectiveness of the advertisements.
Generating a recommendation based on the model; and (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other 
in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Shultz et al. (US 20030061211 A1) (hereafter Shultz), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Brixius et al. (US 20170323332 A1) (hereafter Brixius), in view of Boyle (US 20070050372 A1) (hereafter Boyle).

As per claim 6:
The computerized system of claim 5, wherein the each piece of user desirable information as part of the request comprises: 
a target audience to optimize KPI; 
a budget to constrain optimization; 
a location (City/Town, Conurbation, DMA/TV Areas); 
a media formats (Size or format of the placement); and 
a media owners.
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details. Other advertising campaign details can comprise any demographic information related to the target audience (e.g., gender, age range, income, residence, population), and any other desired metrics (e.g., viewing direction, illumination, DEC measurements, EOI measurements, reach, showing, identification numbers, tags, etc.) attractive to the buyer.” Warrum discloses the requested criteria to include budget, demographic, location, and format criteria.)
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Boyle with the combination of Warrum, Shultz, Balakrishnan, and Brixius as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination of Warrum and Balakrishnan discloses the concept of searching and filtering avails based on a plurality of factors including location. Boyle further teaches the concept of further filtering the owners/networks to which the avails are part of. Thus it would have been obvious and predictable to provide results with additional filters as this information is already stored and referenced during a search for avails.
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Examiner notes the 35 U.S.C. 101 rejection has been updated to reflect the amended claims. Furthermore, the Applicant asserts the claimed invention is significantly more as the claimed invention collects information and performs a transformation of the collected information into a recommendation. The Examiner notes as currently claimed, the invention collects the information and generates a recommendation through the usage of a mathematical model. This is similar to  Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016), as these both collect information, and utilized pre-defined rules and algorithms to generate an outcome, and in both cases, these concepts were determined to be abstract. In the present case, the invention similarly collects information, inputs the information into a model/algorithm, and generates an output for the user. As such, the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINCENT M CAO/Primary Examiner, Art Unit 3622